Exhibit 10.5
HORIZON GLOBAL CORPORATION


Restricted Stock Units Agreement
Board of Directors Grant


This RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is made as of
__________, 20__, by and between Horizon Global Corporation, a Delaware
corporation (the “Company”), and _________________ (the “Grantee”).


1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Horizon Global
Corporation 2020 Equity and Incentive Compensation Plan (the “Plan”).
2.Grant of RSUs. Subject to and upon the terms, conditions and restrictions set
forth in this Agreement and in the Plan, pursuant to authorization of the Board,
the Company has granted to the Grantee as of _________ (the “Date of Grant”)
________ Restricted Stock Units (“RSUs”). Each RSU shall represent the right of
the Grantee to receive one Common Share subject to and upon the terms and
conditions of this Agreement.
3.Restrictions on Transfer of RSUs. Subject to Section 15 of the Plan, neither
the RSUs evidenced hereby nor any interest therein or in the Common Shares
underlying such RSUs shall be transferable prior to payment to the Grantee other
than by will or pursuant to the laws of descent and distribution.
4.Vesting of RSUs.
(a)The RSUs covered by this Agreement shall become nonforfeitable and payable to
the Grantee on _______, conditioned upon the Grantee’s continuous service on the
Board through such date (the period from the Date of Grant until ________, the
“Vesting Period”). Any RSUs that do not so become nonforfeitable will be
forfeited, including, except as provided in Section 4(b), Section 4(c) or
Section 4(d) below, if the Grantee ceases to continuously serve on the Board
prior to the end of the Vesting Period.
(b)Notwithstanding Section 4(a) above, the RSUs shall become nonforfeitable and
payable to the Grantee if the Grantee should die or become Disabled prior to the
end of the Vesting Period while the Grantee is continuously serving on the Board
(to the extent the RSUs have not previously become nonforfeitable or have been
forfeited).
(c)Notwithstanding Section 4(a) above, the RSUs shall become nonforfeitable and
payable to the Grantee if (i) the Company’s 20__ annual meeting of Shareholders
occurs prior to the end of the Vesting Period and (ii) the Grantee ceases to
continuously serve on the Board prior to the end of the Vesting Period solely as
a result of not being re-elected to the Board at such annual meeting (to the
extent the RSUs have not previously become nonforfeitable or have been
forfeited).



--------------------------------------------------------------------------------



(d)Notwithstanding Section 4(a) above, the RSUs shall become nonforfeitable and
payable if a Change in Control occurs prior to the end of the Vesting Period
while the Grantee is continuously serving on the Board (to the extent the RSUs
have not previously become nonforfeitable or have been forfeited).
(e)For purposes of this Agreement, “Disabled” shall mean that the Grantee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.
5.Form and Time of Payment of RSUs.
(a)Payment for the RSUs, after and to the extent they have become
nonforfeitable, shall be made in the form of Common Shares. Subject to Section
15, and except as provided in Section 5(b), payment shall be made as soon as
administratively practicable following (but no later than thirty (30) days
following) the date that the RSUs become nonforfeitable pursuant to Section 4
hereof.
(b)If the RSUs become payable on the Grantee’s “separation from service” with
the Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i)
of the Code and the Grantee is a “specified employee” as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
then, to the extent necessary to avoid taxes or penalties under Section 409A of
the Code, payment for the RSUs shall be made on the earlier of the first day of
the seventh month after the date of the Grantee’s “separation from service” with
the Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i)
of the Code or, if earlier, the date of the Grantee’s death.
(c)Except to the extent permitted by Section 409A of the Code and permitted by
the Committee, no Common Shares may be issued to the Grantee at a time earlier
than otherwise expressly provided in this Agreement.
(d)The Company’s obligations to the Grantee with respect to the RSUs will be
satisfied in full upon the issuance of Common Shares corresponding to such RSUs.
6.Dividend Equivalents; Voting and Other Rights.
(a)The Grantee shall have no rights of ownership in the Common Shares underlying
the RSUs and no right to vote the Common Shares underlying the RSUs until the
date on which the Common Shares underlying the RSUs are issued or transferred to
the Grantee.
(b)From and after the Date of Grant and until the earlier of (i) the time when
the RSUs become nonforfeitable and are paid or (ii) the time when the Grantee’s
right
        -2- 

--------------------------------------------------------------------------------



to receive Common Shares in payment of the RSUs is forfeited in accordance with
Section 4 hereof, on the date that the Company pays a cash dividend (if any) to
holders of Common Shares generally, the Grantee shall be credited with cash per
RSU equal to the amount of such dividend. Any amounts credited pursuant to the
immediately preceding sentence shall be subject to the same applicable terms and
conditions (including vesting, payment and forfeitability) as apply to the RSUs
based on which the dividend equivalents were credited, and such amounts shall be
paid in cash at the same time as the RSUs to which they relate.
(c)The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Common Shares in the
future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.
7.Adjustments. The number of Common Shares issuable for each RSU and the other
terms and conditions of the grant evidenced by this Agreement are subject to
adjustment as provided in Section 11 of the Plan.
8.Taxes. The Grantee will be solely responsible for the payment of all taxes
that arise with respect to the granting and payment of the RSUs, including the
payment of any Common Shares.
9.Compliance With Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Shares pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
10.Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan be exempt from or comply with the
provisions of Section 409A of the Code. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of the
Grantee).
11.Interpretation. Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Except as expressly provided in this
Agreement, capitalized terms used herein will have the meaning ascribed to such
terms in the Plan.
12.No Right to Future Awards or Board Membership. The grant of the RSUs under
this Agreement to the Grantee is a voluntary, discretionary award being made on
a one-
        -3- 

--------------------------------------------------------------------------------



time basis and it does not constitute a commitment to make any future awards.
Nothing contained in this Agreement shall confer upon the Grantee any right to
continued service as a member of the Board.
13.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s written consent, and (b) the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code.
14.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
15.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. To the extent the RSUs are subject to a deferral election under any
Company director deferred compensation plan (a “Deferral Plan”), in the event of
any inconsistency between the provisions of this Agreement and the applicable
provisions of such Deferral Plan, the applicable terms of such Deferral Plan
shall govern. Notwithstanding the foregoing, in the event of any inconsistency
between the provisions of this Agreement or a Deferral Plan and the Plan as such
provisions relate to the RSUs, the Plan shall govern. The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions which arise in connection with this Agreement.
16.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
17.Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
18.Successors and Assigns. Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
19.Acknowledgement. The Grantee acknowledges that the Grantee (a) has received a
copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the
        -4- 

--------------------------------------------------------------------------------



Plan, (c) understands the terms and conditions of this Agreement and the Plan
and (d) agrees to such terms and conditions.
20.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
[SIGNATURES ON FOLLOWING PAGE]




        -5- 

--------------------------------------------------------------------------------



HORIZON GLOBAL CORPORATION




By:        


Name:
Title:


Grantee Acknowledgment and Acceptance


By:       


Name:
Title:
        -6- 